SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 22, 2014 FEDFIRST FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Maryland 0-54124 25-1828028 (State or other jurisdiction of ncorporation or organization) (Commission File Number) (IRS Employer Identification No.) 565 Donner Avenue, Monessen, Pennsylvania 15062 (Address of principal executive offices) (Zip Code) (724) 684-6800 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [X] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On September 22, 2014, FedFirst Financial Corporation (the “Company”) and CB Financial Services, Inc. issued a joint press release announcing that the Circuit Court for Baltimore City granted the Company’s motion to dismiss the complaint filed against the Company, its Board of Directors and CB Financial Services in connection with the Company’s pending merger with CB Financial Services.The Circuit Court dismissed all claims as to all defendants with prejudice, including claims against the Company and its directors as well as claims against CB Financial Services.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits Number Description Press Release Dated September 22, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. FEDFIRST FINANCIAL CORPORATION Date:September 23, 2014 By: /s/Patrick G. O’Brien Patrick G. O’Brien President and Chief Executive Officer
